            Case 19-10289-LSS         Doc 2408-2    Filed 10/26/20    Page 1 of 1




                                         Service List


Via ECF and Email                                  Via ECF and Email

Imerys Talc America, Inc., et al.                  Robinson & Cole LLP
100 Mansell Court East, Suite 300                  1201 N. Market St., Suite 1406
Roswell, GA 30076                                  Wilmington, DE 19801
Attn: Ryan J. Van Meter, Esq.                      Attn: Natalie D. Ramsey, Esq.
ryan.vanmeter@imerys.com                           Mark A. Fink, Esq.
                                                   nramsey@rc.com
Latham & Watkins LLP                               mfink@rc.com
355 S. Grand Avenue, Suite 100
Los Angeles, CA 90071                              Willkie Farr & Gallagher LLP
Attn: Jeffrey E. Bjork, Esq.                       787 Seventh Avenue
Amy C. Quartarolo                                  New York, NY 10019
Kimberly A. Posin, Esq.                            Attn: Rachel C. Strickland, Esq.
Helena G. Tseregounis, Esq. k                      Dan Forman, Esq.
Jeff.bjork@lw.com                                  rstrickland@willkie.com
amy.quartarolo@lw.com                              dforman@willkie.com
kim.posin@lw.com
helena.tseregounis@lw.com                          Young Conaway Stargatt & Taylor, LLP,
                                                   Rodney Square
Richards, Layton & Finger, P.A.                    1000 North King Street
One Rodney Square                                  Wilmington, Delaware 19801
920 North King Street                              Attn: Robert S. Brady, Esq.
Wilmington, DE 19801                               Edwin J. Harron, Esq.
Attn: Mark D. Collins, Esq.                        Sharon M. Zieg, Esq.
Michael J. Merchant, Esq.                          rbrady@ycst.com
Amanda Steele                                      eharron@ycst.com
collins@rlf.com                                    szieg@ycst.com
merchant@rlf.com
steele@rlf.com                                     Hughes Hubbard & Reed LLP
                                                   One Battery Park Plaza
Office of the United States Trustee                New York, New York 10004
for the District of Delaware                       Attn: Chris Kiplok, Esq.
844 King Street, Suite 2207                        Erin Diers, Esq.
Wilmington, DE 19801                               Christopher.Kiplok@hugheshubbard.com
Attn: Linda Richenderfer, Esq.                     Erin.Diers@hugheshubbard.com
Juliet M. Sarkessian, Esq.
linda.richenderfer@usdoj.gov
juliet.m.sarkessian@usdoj.gov
